DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 8-22 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving a request to temporarily escalate privileges for one of the user accounts during a specified duration, wherein the request comprises an identifier of the one of the user accounts, requested privileges, and the specified duration; by the computing device, granting the requested privileges for the specified duration in conjunction with specific restrictions on one or more prohibited activities that are normally permitted for user accounts with the requested privileges; by the computing device, during the specified duration, monitoring for an indication that the one of the user accounts has attempted one of the one or more prohibited activities by performing a periodic job of analyzing event logs on one or more target server nodes; by the computing device, while performing the periodic job of analyzing event logs on the one or more target server nodes during the specified duration, detecting the indication that the one of the user accounts has attempted the one of the one or more prohibited activities when the event logs contain one or more records indicating that the one of the user accounts with the escalated privileges generated a particular event; and in response to detecting the indication that the one of the user accounts has attempted the one of the one or more prohibited activities, by the computing device, initiating an automated remediation corresponding to the indication…in combination and relationship with the rest of claim as being claimed in claims 1, 21, 22.
Therefore, claims 2-20 are allowable as being dependent upon independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to user account management in cloud computing environments.

Shen et al (Pub. No. US 2012/0041844); “Elastic Licensing of Software in a Cloud Environment”;
-Teaches a transaction can be a procedure through which a user distributes an object to another user…see par. 35-36.

Siva Kumar et al (Pub. No. US 2016/0088000); “Lateral Movement Detection”;




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436